 In the Matter Of STANDARD LIME & STONE COMPANYandBRANCHNo. 175, QUARRY WORKERS INTERNATIONAL UNION OF NORTHAMERICACase No. C-200.-Decided February 4, 1938Limestone Quarrying and Cement Manufacturing livid itstry-In terference, Re-straint, or Coercion:refusal to bargain collectively-UnitAppropriate for Col-lective Bargaining:all employees, except officials and top foremen ; history ofcollective bargaining relations with employer; eligibility for membership in bothrivalorganizations-Representatives:proof of choice : membershipin union ; par-ticipation in strike called by union,as-Strike:prolonged by employer's unfairlaborpractices-EmployeeStatus:strikers-Company-DominatedUnion:charges dismissed-CollectiveBargaining:refusal to negotiate with union-Rein-statement Ordered:strikers upon application, except eight pleading guilty toserious crimes in connection with strike-BackPay:ordered to employees whoseapplications for reinstatement are refused by respondent.Mr. JacobBlum,for the Board.Mr. Lacy I. Rice,of Martinsburg, W. Va., for the respondent.Mr. Warren L. Sharfman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn May 19, 1937, James B. Foreman, representing Branch No. 175,Quarry Workers International Union of North America, herein calledBranch No. 175, filed a charge with the Regional Director for the FifthRegion (Baltimore, Maryland) alleging that Standard Lime & StoneCompany, Martinsburg, West Virginia, herein called the respondent,had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of the National Labor Relations Act,49 Stat. 449, herein called the Act.On July 27, 1937, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Fifth Region, issued its complaint against the re-spondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1), (2), and (5) and Section 2 (6) and (7) of theAct.In respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent, in or about July 1935, had initiated,106 DECISIONS AND ORDERS107.sponsored, and formed a labor organization known as the IndependentEmployees Organization of the Martinsburg Plant, Standard Lime &Stone Company, herein called the Independent, and subsequently par-ticipated in, dominated, and controlled its administration; (2) thaton July 15, 1935, the respondent refused to bargain collectively withBranch No. 175, which had been designated by a majority of the em-ployees who were employed by the respondent in the various depart-ments of its Martinsburg plant; (3) that the respondent, by the fore-going acts,and by certain otheracts,had interfered with,restrained,and coerced, and is restraining and coercing its employees in the exer-cise of their right of self-organization, to form, join or assist labororganizations, and to engage in concerted activities for the purpose ofmutual aid and protection.The complaint and accompanying noticeof hearing were duly served upon the respondent and Branch No. 175.On August 2, 1937, the respondent filed a motion to dismiss thecomplaint on the grounds (1) that the Board had denied the petitionof Branch No. 175 to reopen a case, previously closed by an orderdismissing the complaint, which was based upon the same facts,'and thus indicated that there was no good cause shown for the issuanceof a new complaint; (2) that the orders of the Board had made theissues inthis caseres judicata;(3) that Branch No. 175 was guiltyof lathes since the charge upon which the complaint was based wasfiled two years after the events which it described; and (4) thatthere were constitutional and jurisdictional objections to any actionby the Board. On August 5, 1937, the Board, after hearing argumentby counsel for the respondent and the Board, denied the respondent'smotion.On August 9, 1937, the respondent filed an answer to the complaint,which denied, in substance, engaging in the alleged unfair laborpractices, but admitted certain allegations as to the nature of itsbusiness.Pursuant to the notice, a hearing was held in Martinsburg, WestVirginia, on August 12, 1937, before Frank Bloom, the Trial Ex-aminer duly designated by the Board.At the hearing the Board andthe respondent entered into a stipulation which provided that theMatter of Standard Lime and Stone CompanyandBranch No. 175, Quarry Workers International Union of North131atterof StandardLime & Stone CompanyandBranch No. 175, Quarry WorkersInternational Union of North America,CaseNo. C-82 (V-C-11).The Board'sorderdismissing the complaint"without prejudice"was issued on June 16,1936, after the-decision of the Supreme Court on May 18, 1936 inCarter v Carter CoalCo,298 U. S.238.On June 23, 1937, subsequent to the decision of the SupremeCourt on April 12,1937,inNationalLaborRelations Boardv Jones & Laaphlin Steel Corporation,301 IT. S1,Branch No.175 petitioned the Board to reinstate the complaint.On July 23, 1937,the Board issued an order denying the petition without prejudice to the petitioner'sTight to file a new charge. 108NATIONAL LABOR RELATIONS BOARDAmerica,Case No. C-82,2 should be considered as though it hadbeen made as the record in this case. This record, including thepleadings, a transcript of the testimony taken at the previous hear-ing, and the Trial Examiner's Intermediate Report, was introducedin evidence and made an exhibit in the present proceeding.The Board and the respondent were represented by counsel andparticipated in both hearings.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing upon theissues wasafforded the parties at both hearings.Dur-ing the course of the proceedings the Trial Examiners made severalrulings, on motions and on objections to the introduction of evidence.The Board has reviewed the rulings of the Trial Examiners andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.In his Intermediate Report on the hearing in Case No. C-82, filedApril 14, 1936, John D. Moore, the Trial Examiner, found that therespondent had engaged in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), and (5) and Section2 (6) and (7) of the Act, and recommended that the respondentcease and desist from these violations, that the respondent dischargeall production employees who were not employed by it on June 17,1935, and that it reinstate to the vacancies so created or place on aseniority list, all striking employees except those who had pleadedguilty to illegal acts in connection with the strike which began onApril 24,1935.No Intermediate Report was filed on the second hear-ing.Exceptions to the Intermediate Report were filed by the re-spondent on April 23, 1936, and August 27, 1937, and by BranchNo. 175 on April 25, 1936. The respondent also filed a brief uponits exceptions to the Intermediate Report.On September 1, 1937, therespondent presented oral arguments before the Board in support ofits exceptions.The Board has considered the exceptions to the Inter-mediate Report filed by Branch No. 175 and finds them to be withoutmerit.We have also considered the respondent's exceptions to thefindings, conclusions, and recommendations of the Trial Examiner,but, save for these exceptions which are consistent with the findings,conclusions, and order set forth below, we find them to be withoutmerit.As set forth below, we find that the evidence supports the findingsand conclusions made by the Trial Examiner in his Intermediate Re-port that the respondent has engaged in unfair labor practices affect-ing commerce, within the meaning of Section 8 (1) and (5) and Sec-tion 2 (6) and (7) of the Act.However, we find that the evidence2 Originally Case No V-C-11. See note 1,supraThe complaint and answer, insubstance,were the same in the 'former case as they are in the present case,and thesame events are involved in both cases. DECISIONS AND ORDERS109does not sustain the allegations of the complaint that the respondentinitiated, sponsored, and formed the Independent, and subsequentlydominated and controlled its administration, pursuant to an unfairlabor practice within the meaning of Section 8 (2) of the Act, andthe complaint in so far as it involves these allegations will be dismissed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTStandard Lime & Stone Company is a Maryland corporation withitsmain office in Baltimore, Maryland.Among the properties whichit operates is the Martinsburg plant located near Martinsburg, WestVirginia.The Martinsburg plant covers a tract of 265 acres of landwhere the respondent is engaged in the quarrying, crushing, andscreening of limestone, and in the manufacture of cement, "staflux",and other products of limestone.The respondent also manufacturedlime at this plant until.October 1935.The principal materials used by the respondent in its manufactur-ing processes are limestone, gypsum, mill,scale, and shale.The lime-stone and shale are quarried at the plant, but the gypsum and millscale are brought to Martinsburg by rail from New York, Pennsyl-vania, and New Jersey. In 1935, the respondent purchased 2,620 nettons of gypsum and 3,005 gross tons of mill scale, amounting to oneper cent of the materials that it used, outside of West Virginia. Inaddition it purchased 45,000 tons of coal, which, though originatinginWest Virginia, crossed State lines before being delivered at theMartinsburg plant.The machinery and equipment purchased by therespondent for use in quarrying and manufacturing at the Martins-burg plant has its origin outside of West Virginia.During the year-1935 the respondent produced 301,061 gross tonsof stone, 395,169 barrels of cement, 21,160 net tons of "staflux", and22,017 net tons of lime at its Martinsburg plant.During the sameperiod 83 per cent of respondent's sales were made in ten States, otherthan West Virginia, and in the District of Columbia. The remaining17 percent of the products sold by the respondent were shipped topoints in West Virginia, but all of them, with the exception of two.or three per cent, crossed State lines before reaching their destinationinWest Virginia.The respondent has a trade-mark, registered with the United StatesPatent Office, for use in commerce among the several States.II.THEORGANIZATIONS INVOLVEDBranch No. 175, Quarry Workers International Union of NorthAmerica is a labor organization that was established on July 28, 1933, 110NATIONAL LABOR RELATIONS BOARDamong the employees of the respondent'sMartinsburg plant, and the-employees of other quarries in the vicinity.It admits to member-ship all of the employees of the respondent except officials and top-foremen.The Independent Employees Organization of the MartinsburgPlant, Standard Lime and Stone Company, is an unaffiliated labororganization established late in June or early in July 1935, which.admits to membership all persons employed at the Martinsburg-plant except officials and foremen.III. THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesEarly in July 1933 the respondent presented an employee repre-sentation plan to its employees.This first attempt at organization.of the workers in the Martinsburg plant failed to receive the approval'of the men and was soon abandoned.Shortly thereafter,however,Branch No.175 was organized among a substantial group of the-respondent's employees.In November 1933 it submitted an agree-ment to the respondent, but although it was discussed it was neverput into effect.Nevertheless,Branch No.175 was recognized by the-respondent as representing many of its employees,and Jerome N.Maisel, the plant superintendent,periodicallymet with the repre-sentatives of Branch No. 175 to discuss grievances.From Novem-ber 1933 until April 1935 many grievances were settled in this way,to the satisfaction of the men and the management.The most-serious controversy arising during this period involved the activitiesof a foreman who was objectionable to Branch No. 175.After a-one-day strike,the respondent suspended,and later discharged, the.offending foreman.Branch No.175 proposed a second agreement to the respondent onApril 2, 1935.This agreement provided for a closed shop, wage in-creases, overtime rates of pay,and certain other features relative to-tlieworking conditions of the men.Although the agreement was notpresented to the respondent until April 2, 1935, officials of the respond-ent had been meeting with a committee of Branch No. 175 two or three-times a week during the month of March to discuss the provisions of-the proposed agreement.These conferences continued with the same-frequency for a period of three weeks after the submission of the-agreement.The lengthydiscussionsthat tookplace centered aroundthe closed-shop provision and the question of a signed contract.Thelatter question proved to be the real stumbling block to an accord be-tween the parties, and on April 23 the committee for Branch No. 175informed the respondent that they would strike on the following day DECISIONS AND ORDERS111unless an agreement was signed.The respondent then attempted toget a conciliator from the United States Department of Labor to inter-vene.However, a conciliator was not available until April 26, andBranch No. 175 refused to postpone its decision to strike.On April24, 1935, Branch No. 175, which represented approximately 98 percent of the respondent's 390 employees, called a strike and the respond-ent stopped operations at the Martinsburg plant. Only such employeesas were needed to pump water from the quarries and perform otheressentialmaintenance operations remained at work.A total of 74persons worked during May.On April 26, Mr. Colvin, a conciliator from the United States De-partment of Labor, arrived at Martinsburg, and the respondent andBranch No. 175 conferred once more. Colvin's suggestion that themen return to work under the old conditions during the course offurther negotiations, and that those conditions be embodied in a bul-letip, a copy of which would be filed with the Department of Labor,was unacceptable to Branch No. 175 because it was sure that therespondent would not sign the bulletin.Frank Thomas, the general'superintendent for the respondent, testified that he never refused to,sign the bulletin.Actually, the question of signing the bulletin wasnever specifically raised at the conference.Sometime between thisconference and June 3 the respondent's officials had a further meetingwith the representatives' of Branch No. 175 and A. C. McIntire, theirattorney.Nothing came of this meeting, and the strike continued.met again, this time with Colvin and John B. Easton, the presidentof the West Virginia State Federation of Labor.At this d'onference^Branch No. 175 agreed to give up its demand for a closed shop, butthe question of a signed contract still proved an insurmountable ob-stacle to an agreement between the parties.Branch No. 175 oncemore refused the respondent's offer to have the men return to workunder the old conditions during the course of further negotiations.In spite of this the parties were still on friendly terms.Thomas testified that on June 9 a few of the men had come to hirerand asked to return to work.He told them that they should goto Branch No. 175 and get a vote on this question. The followingday the men told him that Branch' No. 175 refused to allow a voteto be taken on the matter.Thomas was angered by this information,and so decided to reopen the plant in accordance with the instructionshe had received from the respondent's main office in Baltimore.Ac-cordingly, a meeting was arranged for June 11. Thomas, after beinginformed again by the respresentatives of Branch No. 175 that themen would not work without a signed agreement, told them that inview of their failure to prove their position, and their refusal to 112NATIONAL LABOR RELATIONS BOARDallow the men to vote whether or not they wished to return to work,the respondent was going to give the men who wished to return towork the privilege of doing so.He then read to them a copy of anadvertisement addressed to the employees that the respondent wasinserting in the Martinsburg paper that evening.Among otherthings it stated that "if you desire to longer remain in our serviceyou must report for work at our plant on Thursday, the 13th ofJune next at 7 o'clock A. M. Any employees failing so to reportat that time will thereafter consider themselves no longer in ourservice, and after that date will be obliged to make application foremployment the same as if they had not been previously employed."Branch No. 175 conferred with the respondent again on June 13, andreiterated its refusal to have the men return to work without a signedagreement.There was a conflict in the testimony as to whetherthe respondent had made any concessions in the negotiations overwage increases up to this time.On June 13 the Martinsburg plant reopened and 23 employees re-turned to work.At seven o'clock in the morning Branch No. 175 hadsome 250 pickets at the entrances to the Martinsburg plant.A groupof State police were also present.There was no violence at this time.The picketing continued, though with a diminishing number of pickets,until the middle of September.Thereafter, until March 1936, it wassporadic.The working force at the Martinsburg plant was graduallyincreased from June 13 until November by the return of some of thestrikers and through the employment of men brought to the plant bythe respondent.Shortly' after the plant reopened several acts of violence, particu-larly the dynamiting of certain of the power lines leading to the planton June 19 and June 26, and many threats of violence from unidenti-fied persons instilled a sense of fear into those persons who were work-ing for the respondent.As a result, the respondent quartered a num-ber of the employees at the plant.Additional guards were hired andan auxiliary lighting system was procured in order to protect theseemployees.Those employees who did not remain at the plant weretransported to and from work in busses hired by the respondent andwere permitted to enter the plant only upon the presentation of passesissued by the respondent.The first attempt to settle the difficulties arising from the reopeningof the plant took place on June 17 when Dr. Steelman, a conciliatorfrom the Department of Labor, with the consent of Branch No: 175,tried to arrange a conference between the representatives of BranchNo. 175 and the respondent.This attempt proved abortive.Therespondent maintained that the members of Branch No. 175 were nolonger employees, inasmuch as they had not returned to work on June13, and that Branch No. 175 no longer represented its employees. DECISIONS AND ORDERS113B. The refusal to bargain collectively1.The appropriate unitBoth Branch No. 175 and the Independent admit to membership allpersons employed by the respondent at its Martinsburg plant, exceptofficials and top foremen.The history of collective bargaining in the Martinsburg plant isthe history of the respondent's dealings with Branch No. 175.Thesedealings, while limited as to subject matter, have never been limitedto specific groups of employees, except that officials and top foremen,being excluded from membership in Branch No. 175, were neverincluded in the negotiations.We find that all of the respondent's employees at its Martinsburgplant, except officials and top foremen, constitute a unit appropriatefor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment,and such a unit insures to said employees the full benefit of theirright to self-organization and collective bargaining, and otherwiseeffectuates the policies of the Act.2.Representation by Branch No. 175 of the majority in theappropriate unitAt the time of the strike on April 24, 1935, Branch No. 175 hadapproximately 379 members among the respondent's 390 employees.These figures, testified, to by James B. Foreman and Clarence Wood,the president and- secretary, respectively, of Branch No. 175, arehighly credible in view of the long course of dealings between therespondent and Branch No. 175, and in view of the effectiveness ofthe strike on April 24. They were not contradicted by the respondent.The alleged refusal to bargain took place on July 15, however, andit is necessary, therefore, to determine whether or not Branch No. 175represented a majority of the respondent's employees at that time.Although the record does not show the number of persons employedby the respondent on July 15, it does show that during the entiremonth of July 1935, the respondent employed 252 persons. Therecord also shows that by the end of August 1935, only 119 strikershad been reemployed although the employment figure during thismonth had risen to 299. By subtracting the number of strikers thathad returned to work by the end of August, 119, which included allof those who had applied for work, from the total number of membersof Branch No. 175 who went out on strike, 379, we find that at least260 members of Branch No. 175 were still on strike on July 15.Thisfigure is clearly a minimum figure as it is probable that on July 15something less than 119 strikers had returned to work. In any event, 114NATIONAL LABOR RELATIONS BOARDit is clear that these 260 strikers constituted a majority of the re-spondent's employees on July 15, if the strikers are properly includedas employees.The respondent contends, that, even if these figures are correct, ithas not refused to bargain collectively with the representatives of amajority of its employees because the strikers in question were nolonger employees on July 15. It argues that the strike was termi-nated on June 13 when the men first returned to work, and that thestrikers, by failing to come back on that day, as required by the re-spondent's advertisement of June 11, lost their status as employees.This contention is untenable.On July 5, 1935, the Act became effective. Section 2 (9) of theAct defines the term "labor dispute" to include "any controversyconcerning terms, tenure or conditions of employment, or concerningthe association or representation of persons in * * * seeking toarrange terms or conditions of employment * * *." It is clearthat the controversy between the respondent and Branch No. 175 wasa labor dispute.Section 2 (3) of the Act provides that an employeewhose work has ceased as a consequence of or in connection with alabor dispute retains his employee status as long as such labor disputeremains current and as long as he has not obtained regular andsubstantially equivalent employment elsewhere.That the strike which began on April 24, 1935, was a current labordispute when the respondent refused to bargain with Branch No. 175on July 15 seems evident.The respondent contends that the striketerminated on June 13 because its advertisement of June 11 resultedin the discharge of all of its employees who did not return to workon June 13. It is clear, however, that whether or not a labor disputeis current depends not upon such statements by the employer butupon the facts surrounding the dispute.3Although the respondentreopened its plant on June 13, and started into production shortlythereafter, by the end of July it had only 252 persons working ascompared with 390 prior to the strike. It employed all persons pre-senting themselves for work down to the end of July.The Martins-burg plant did not return to normal employment and production untilthe fall.The members of Branch No. 175 regularly picketed thevarious entrances to the Martinsburg plant until September 15, 1935,and picketed them sporadically for several months longer.Many ofthe men working for the respondent were quartered at the plant forseveralmonths after June 13, and the respondent retained specialguards and rented special lighting equipment for their protection.Even the State police retained their stations at the Martinsburg plant8 SeeJeffery-DeWitt InsulatorCo. V NationalLabor Relations Board,91 F. (2d) 134,cert.den.October 18, 1937;NationalLaborRelationsBoard v. Carlisle Lumber Co.(C. C. A. 9th) decided December 13, 1937.- DECISIONS AND ORDERS115until July 26. In the light of all of these circumstances it cannotbe questioned that the labor dispute between the respondent andBranch No. 175 was current on July 15. It follows that the 260strikers were employees of the respondent at that time.We therefore find that on July 15, 1935, and thereafter, BranchNo. 175 was the duly designated representative of the majority ofthe employees in an appropriate unit, and, pursuant to Section 9 (a)of the Act, was the exclusive representative of all the employees insuch unit for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.3.The refusal to bargainThe first request after the passage of the Act for a conference withthe respondent's officials to deal with the problems growing out ofthe strike was made on July 12, 1935, when Easton asked the re-spondent to meet with the international representatives of BranchNo. 175.This request was refused.Subsequently, in a letter dated July 15, 1935, Branch No. 175requested the respondent to confer with its representatives for thepurposes of obtaining "a settlement of the present labor difficulties".The respondent admitted that it received this letter and that noreply was made.As was the case when it refused to meet withthe representatives of Branch No. 175 at the request of Dr. Steelmanon June 17, and when it refused to meet with the international repre-sentativesof Branch No. 175 at the request of Easton on July 12, therespondent justified its failure to respond to this letter on the groundthat the striking members of Branch No. 175 were no longer its em-ployees, inasmuch as they had not returned to work on June 13, andthat Branch No. 175 no longer represented its employees.We havealready found this contention to be without merit.We find that on July 15, 1935, the respondent refused to bargaincollectively with the duly designatedrepresentativesof a majorityof its employees in a unit appropriate for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.We also find that the respondent, by its actions set forth above,has interfered with, coerced and restrained its employees in theexerciseof the rights guaranteed under Section 7 of the Act.IV. THE ALLEGED DOMINATION OF THE INDEPENDENT BY THE RESPONDENTThe complaint alleged that the respondent initiated, sponsored, andformed the Independent, and subsequently participated in, dominatedand controlled its administration. 'While there is considerable evi- 116NATIONAL LABOR RELATIONS BOARDdente which indicates that the respondent may have been implicatedin the formation of the Independent, we cannot find, on the recordbefore us, that the evidence sustains the allegations of the complaintin this regard.We will order that the complaint be dismissed in so far as it allegesthat the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, oc-curring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYA substantial number of the members of Branch No. 175 who wenton strike on April 24, 1935, had not returned to work at the time ofthe hearing.The possibility of the strikers returning was in effectprecluded by the respondent's refusal to bargain collectively withBranch No. 175 on July 15, 1935.As their places have been takenby persons hired since the strike, most of them since the respondent'srefusal to bargain on July 15, 1935, simply to order the respondentto bargain collectively with Branch No. 175 would give no effectiverelief.Therefore, following our action in theJeff ery-DeWittcase ' 4,we shall order the respondent to offer to those employees who wereon strike as of July 15,immediate and full reinstatement to theirformer positions without prejudice to their seniority and other rightsor privileges, dismissing, if necessary, such employees as it has hiredsince July 15, 1935.Our order will also provide that employeeswhose applications for reinstatement are refused by the respondent inviolation of this order shall be entitled to back pay accruing from thedate of the refusal of the application to the date of reinstatement,less any amount earned during that period.At the hearing the respondent introduced into evidence certifiedcopies of indictments returned against 19 of the respondent's em-ployees charging them with illegal acts in connection with the strikeat the Martinsburg plant, together with the pleas of guilty thatwere entered, and the orders of the court showing the sentences thatwere imposed upon 16 of them. An analysis of this evidence indicates4Hatter of Jeffery-DeWitt Insulator CompanyandLocal No455,United Brick d ClayWorkers of America,1 N. L. R.B. 618. DECISIONS AND ORDERS117that six employees were indicted for the felony of conspiring todestroy the property of the Northern Virginia Power Company, andafter pleading guilty were given indeterminate sentences of one toten years in the State penitentiary; and that two employees wereindicted for the felony of bringing dynamite into West Virginia,which had been stolen in Pennsylvania, and converting it to theirown use, and after pleading guilty were given indeterminate sentencesof one to ten years in the State penitentiary. It also appears thatfive individuals were indicted for the misdemeanor of conspiring todestroy the property of the Northern Virginia Power Company, andafter pleading guilty were each sentenced to serve six months in jail;and that six individuals were indicted for the misdemeanor ofassault and battery, of which three pleaded guilty, and were sentencedto serve six months, three months, and one month in jail, respectively.With the exception of the eight men who pleaded guilty to thecommission of a felony and were given an indeterminate sentence ofone to ten years in the State penitentiary, we cannot concur in therespondent's contention that these individuals have disqualified them-selves from reemployment.The Board's power to order the rein-statement of employees is equitable in nature, to be exercised in thelight of all of the circumstances of the case.Here the respondentitself has violated the law of the land.Under all the circumstances,and without condoning the illegal acts of the strikers, we feel thatsuch acts should not be a bar to the reinstatement of any except theeight mentioned above.The eight to be excluded are S. D. Sante-meyer, Bernard Whittington, RobertWebber, Thomas McGowan,Marion Hollar, James Harden, Corliss Files, and Ray Lee Robinson.On the basis of the above ,findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Branch No. 175, Quarry Workers International Union of NorthAmerica and the Independent Employees Organization of the Mar-tinsburg Plant, Standard Lime & Stone Company are labor organza=tions, within the meaning of Section 2 (5) of the Act.2.The strike starting on April 24, 1935, was a labor dispute whichwas current on July 15, 1935, and the strikers were employees of therespondent on July 15, 1935, within the meaning, of Section 2 (3) and(9) of the Act.-3.All of the employees, except officials and top foremen, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act..4.Branch No. 175, Quarry Workers International Union of North 118NATIONAL LABOR RELATIONS BOARDthe employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.5.The respondent, by refusing to bargain collectively with therepresentatives of its employees on July 15, 1935, has engaged in un-fair labor practices within the meaning of Section 8 (5) of the Act.6.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in unfair labor practices, within the meaningof Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions,of law, and upon the entire record in the case, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the respondent, Standard Lime &Stone Company,Martinsburg,WestVirginia,and its officers,agents,successors,and assigns shall :1.Cease and desist from interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargain collectivelythroughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid and protection,as guaranteed in Section 7 of the Act.2.Cease and desist from refusing to bargain collectively withBranch No.175,QuarryWorkers International- Union of NorthAmerica, as the exclusive representative of all of the employees atitsMartinsburg plant, except officials and top foremen.3.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:a.Upon application,offer to those employees who were on strikeas of July 15, 1935, except S. D. Santemeyer,Bernard Whittington,Robert Webber, Thomas McGowan, Marion Hollar, James Harden,Corliss Files, and Ray Lee Robinson,immediate and full reinstatementto their former positions,without prejudice to their seniority or otherrights or privileges,dismissing, if necessary,such employees as it hashired since July 15, 1935;b.Make whole all employees who were on strike as of July 15,1935, for any losses they may suffer by reason of any refusal of theirapplications for reinstatement in accordande with paragraph 3aherein, by payment to each of them, respectively,of a sum equal tothat which each of them would normally have earned as wages dur-ing the period from the date of any such refusal of their application DECISIONS AND ORDERS119to the date of offer of reinstatement, less any amount earned by eachof them, respectively, during such period;c.Upon request, bargain collectively with Branch No. 175, QuarryWorkers International Union of North America, as the exclusiverepresentative of all of the employees at its Martinsburg plant, ex-cept officials and top foremen, in respect to rates of pay, wages, hoursof employment, and other conditions of employment;d.Post immediately notices in conspicuous places where they willbe observed by the respondent's employees, stating that the respond-ent will cease and desist in the manner aforesaid, and maintain saidnotices for a period of sixty (60) consecutive days from the date ofposting;e.Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is further ordered that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (2) of the Act.80535-38-0